MORRIS, Judge.
Scott Katzman, M.D., and Advanced Or-thopaedics, P.A., petition for a writ of cer-tiorari directed at two circuit court orders requiring them to produce various documents and to answer deposition questions. Without further comment, we dismiss as untimely the portion of the petition addressing the order to produce and we deny the portion of the petition addressing the order directing Dr. Katzman and Advanced Orthopaedics to answer deposition questions.
Dismissed in part; denied in part.
VILLANTI and WALLACE, JJ., Concur.